Case 7:18-cr-00626-NSR Document 47 Filed 09/10/21 Paget £ Ge,

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

UNITED STATES OF AMERICA [PROPOSED]
ORDER OF RESTITUTION
Vv.
CHARLES BAGLEY,
Defendant. 18 Cr. 626 (NSR)

 

Upon the application of the United States of America, by its attorney, Audrey Strauss,
United States Attorney for the Southern District of New York, Nicholas S$, Bradley, Assistant
United States Attorney, of counsel; the presentence report; the Defendant’s conviction on Count

One of the above Information; and all other proceedings in this case, it is hereby ORDERED that:

L Amount of Restitution

CHARLES BAGLEY, the Defendant, shall pay restitution in the total amount of
$360,484.68, pursuant to 18 U.S.C. § 3663A, to the victims of the offense charged in Count One.
The names, addresses, and specific amounts owed to each victim are set forth in the Schedule of
Victims, attached hereto as Schedule A. Upon advice by the United States Attorney’s Office of a
change of address of a victim, the Clerk of the Court is authorized to send payments to the new
address without further order of this Court.

A. Joint and Several Liability

Restitution in this Order is joint and several with the defendants in United States y. Spina,
et al., 18 Cr. 625 (KMK), and any related case, up to and including the amounts specified in the

respective restitution orders that will be issued as to those defendants.

 

# |

 

 
Case 7:18-cr-00626-NSR Document 47 Filed 09/10/21 Page 2 of 4

B. Apportionment Among Victims

Pursuant to 18 U.S.C. § 3664(i), all nonfederal victims must be paid before the United
States is paid, Restitution shall be paid to the victims identified in the Schedule of Victims,
attached hereto as Schedule A, on a pro rata basis, whereby each payment shall be distributed
proportionally to cach victim based upon the amount of loss for each victim, as set forth more fully
in Schedule A.

2. Schedule of Payments

Pursuant to 18 U.S.C. § 3664(f)(2), in consideration of the financial resources and other
assets of the Defendant, including whether any of these assets are jointly controlled; projected
earnings and other income of the Defendant; and any financial obligations of the Defendant;
including obligations to dependents, the Defendant shall pay restitution in the manner and
according to the schedule that follows:

In the interest of justice, restitution shall be payable in installments pursuant to 18 U.S.C.
§ 3572(d)(1) and (2). While serving the term of imprisonment, the Defendant shall make
installment payments toward his restitution obligation, and may do so through the Bureau of
Prisons’ (BOP) Inmate Financial Responsibility Plan (FRP). Any unpaid amount remaining upon
release from prison will be paid in installments in an amount equal to ten percent of the
Defendant’s gross income on the 5th of each month.

If the Defendant defaults on the payment schedule set forth above, the Government may

pursue other remedies to enforce the judgment.

3. Payment Instructions

The Defendant shall make restitution payments by certified check, bank check, money
order, wire transfer, credit card or cash. Checks and money orders shall be made payable to the
“SDNY Clerk of the Court” and mailed or hand-delivered to: United States Courthouse, 500 Pearl

2

 

 

 
Case 7:18-cr-00626-NSR Document 47 Filed 09/10/21 Page 3 of 4

Street, New York, New York 10007 - Attention: Cashier, as required by 18 U.S.C. § 3611. The
Defendant shall write his name and the docket number of this case on each check or money order.
Credit card payments must be made in person at the Clerk’s Office. Any cash payments shall be
hand delivered to the Cletk’s Office using exact change, and shall not be mailed. For payments
by wire, the Defendant shall contact the Clerk’s Office for wiring instructions.

4, Additional Provisions |

The Defendant shall notify, within 30 days, the Clerk of Court, the United States Probation
Office (during any period of probation or supervised release), and the United States Attorney’s
Office, 86 Chambers Street, 3rd Floor, New York, New York 10007 (Attn: Financial Litigation
Unit) of (1) any change of the Defendant’s name, residence, or mailing address or (2) any material
change in the Defendant’s financial resources that affects the Defendant’s ability to pay restitution
in accordance with 18 U.S.C. § 3664(k). If the Defendant discloses, or the Government otherwise
learns of, additional assets not known to the Government at the time of the execution of this order,
the Government may seek a Court order modifying the payment schedule consistent with the

discovery of new or additional assets.

§. Restitution Liability

The Defendant’s liability to pay restitution shall terminate on the date that is the later of 20
years from the entry of judgment or 20 years after the Defendant’s release from imprisonment, as
provided in 18 U.S.C. § 3613(b). Subject to the time limitations in the preceding sentence, in the
event of the death of the Defendant, the Defendant’s estate will be held responsible for any unpaid
balance of the restitution amount, and any lien filed pursuant to 18 U.S.C. § 3613(c) shall continue

until the estate receives a written release of that liability.

 

 

 

 
Case 7:18-cr-00626-NSR Document 47 Filed 09/10/21 Page 4 of 4

6. Sealing
Consistent with 18 U.S.C. §§3771(a)(8) & 3664(d)(4) and Federal Rule of Criminal

Procedure 49.1, to protect the privacy interests of victims, the Schedule of Victims, attached hereto
as Schedule A, shall be filed under seal, except that copies may be retained and used or disclosed
by the Government, the Clerk’s Office, and the Probation Department, as need be to effect and

enforce this Order, without further order of this Court.

AGREED AND CONSENTED TO:

AUDREY STRAUSS
United States Attorney for the
Southern District of New York

 

By: ANKE 75 —— / G- isl
Nicholas S. Bradley DATE
300 Quarropas Street

White Plains, New York 10601
Tel.: (914) 993-1962

By: he (2 NY
CHARLES BAGLEY D

a}
By: Lind fon £/ Cs J 2,
Andrew G. Patel, Esq. DATE
Attorney for Defendant
80 Broad Street, Suite 1900
New York, New York 10004

 

 

 

SO ORDERED:
oo ae 7 & ! 24 [er
THE HO RABLE NELSON S. ROMAN DAT

UNITE <TES DISTRICT JUDGE
SOUTHERN DISTRICT OF NEW YORK

 

 
